DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 and 19-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, the limitation “a slit” is set forth twice with regard to the first guide line and second guide line.
Regarding Claim 5, the relationship between the “shaft” and “gear” and the pursuant “connection shaft”, “main shaft” and “main gear” is unclear.  It appears that the “shaft” is comprised of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu, U.S. Patent 9,848,502.
	Chu teaches a foldable display comprising a hinge (200) a support plate (500) connected to the opposite ends of the hinge and a display panel module (510) disposed on the support plate, wherein the hinge includes a rotation axis module (410, 420) having a rotation axis, a first slider (140) connected to the rotation axis, the first slider including a first guide line (1431), a second slider (150) connected to the support plate, the second slider including a second guide line (160) and a link arm pin (1331), [Claim 1].
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to extend…second guide line”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Chu ‘502, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).	
Regarding Claim 2, see figs. 3-5 and note that the claim contains the claim language “configured to rotate…the rotation axis“, and “configured to rotate…arm rotation axis”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed Claim 3, see elements 132 which constitute bends at a portion of the link arm body adjacent the first end and has a thickness which protrudes in the direction of the rotation axis.
Regarding Claim 4, see elements 1431 and 160 which clearly have sidewalls and can be interpreted to constitute “slits”.
Regarding Claim 16, see figs. 4-8 which teach the claimed functions.
Regarding Claim 17, see rejections above and note that the structure is mirrored and therefore meets the additional limitations of this claim.
Regarding Claim 18, see Chu ‘502, fig. 7 which appears to meet the limitation so the slits being inclined with respect to the rotation axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu ‘502 as applied to claims 1-4 and 16 above, and further in view of Kang, U.S. Patent 10,845,850.
In addition to all the aspects of the instant invention taught above, Chu teaches a shaft (110) and a gear (111) with the shaft having a connection shaft and a main shaft.
Chu does not teach a rotary cam and a fixed cam according to the claims.

At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Chu with the rotation module of Kang because the cam structure would allow for a detent “hold open” position at a desirable angle for the foldable display, [Claim 5].
Regarding Claim 6, see spring 242a which provides a biasing force on the cams.
Regarding Claim 7, see the second shaft structure in fig. 4, see elements 232, 222, 242.
Regarding Claim 8, see two pinion gears (233, 234) disposed between the shaft and gear and the second shaft and second gear to allow the shaft and gear and second shaft and second gear to rotate together.
Regarding Claim 9, see below for the rotation axis connector taught by Chu ‘502.

    PNG
    media_image1.png
    229
    426
    media_image1.png
    Greyscale

**Examiner’s Note: Examiner notes that the above claim contains the claim language “configured to connect to the connection shaft“, and claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  See MPEP 2111.04 [R-3].
Claim 10, see Kang ‘850 which teaches a gear cover (236) having a through hole (236a) that extends through the connection shaft and includes a stopper (see disclosure) that protrudes from the edges of the through hole.
**Examiner's Note: Examiner notes that the above claim contains the claim language “configured to engage…an unfolded state”, which does not constitute a recitation of positively claimed structural elements, but a recitation of function which the claimed device must be capable.  The prior art of Chu-Kang, is interpreted as capable of these functions.  See MPEP 2111.04 [R-3], see Ex Parte Marsham, 2 USPQ2d 1647 (1987).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677